Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011096550 (hereafter JP ‘550) in view of JP 2015220012 (hereafter JP ‘012).
Claim 1:	JP ‘550 in Figure 2 (reproduced below)(paragraphs [0021]) discloses a battery (200a) comprising: 
a first electrode layer (7); 
a solid electrolyte layer (1) located on the first electrode layer (7); 
a second electrode layer (6) which is located on the solid electrolyte layer (1) and which is a counter electrode layer of the first electrode layer (7); and 
a space portion (since a corner portion of the second thickness portion is rounded, there obviously would be a space portion), 
wherein the first electrode layer (7) is a layer including a first collector (5) and a first active material layer (3) located on the first collector (5),
 the second electrode layer (6) is a layer including a second collector (4), and a second active material layer (2) located on the second collector, 
the solid electrolyte layer (1) is a layer including a first thickness portion having a first thickness and a second thickness portion having a second thickness larger than the first thickness, 

    PNG
    media_image1.png
    325
    932
    media_image1.png
    Greyscale

the first thickness portion is located on the first active material layer (3), 
the second thickness portion is located on the first electrode layer (7),
 the second active material layer (2) is located at a position which faces the first thickness portion and which does not face the first active material layer via the second thickness portion, 
the second collector (4) is disposed with extending to a position facing the second thickness portion and a region provided with the second active material layer (4), 
the second thickness portion is in contact with the second electrode layer (4), and 
the space portion is surrounded by the second active material layer and the second thickness portion (since a corner portion of the second thickness portion is rounded, there obviously would be a space portion) surrounded by the second active material layer and the second thickness portion. See also entire document.

JP ‘012 discloses a second solid electrolyte layer (13A)(see e.g. Fig. 3), and paragraphs [0007]-[0010], [0012], [0014]-[0028] and [0031]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second electrode layer of JP ‘550 by incorporating the second solid electrolyte layer of JP ‘012.
With the modification, the second solid electrolyte layer of JP ‘012 would obviously be located between the second active material layer and the second thickness portion of JP ‘550.
One having ordinary skill in the art would have been motivated to make the modification to provide an entire solid electrolyte layer that would have exhibited excellent ion conductivity and excellent insulating properties (paragraph [0031], lines 14-16).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein JP 550 further discloses that the second thickness portion is located between the first thickness portion and a first end of the first collector (5) and between the first thickness portion and a second end of the first collector (4). 
Claim 3: 	The rejection of claim 3 is as set forth above in claim 1, wherein the second thickness portion of the JP ‘550 combination would obviously be located between the first thickness portion and four ends of the first collector (5). 
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein JP ‘550 further discloses that the second active material layer (2) is located at a position in contact with the first thickness portion, the second thickness portion is in contact with the second collector (4), and the space portion is surrounded by the second thickness portion and at least one of the second active material layer (2) and the second collector (4).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1.
The JP ‘550 combination does not disclose that the space portion is disposed with surrounding the second active material layer (i.e. disposed so as to be surrounded by the second active material layer).
JP ‘550 discloses in another embodiment shown e.g. in Figure 3 that the area of the second active material layer (2) is larger than the area of the first active material layer (3)(paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second active material layer shown in Figure 2 of JP ‘550 to be larger than that of the first active material layer.

One having ordinary skill in the art would have been motivated to make the modification to provide a thickness portion between the active material layer and the outer peripheral edge of the current collector that would have prevented contact between the electrodes, thus preventing short circuit.
Claim 6:	The rejection of claim 6 is as se forth above in claim 1 wherein the JP ‘550 combination discloses a space portion is disposed with surrounding the second solid electrolyte layer (i.e. disposed so as to be surrounded by the second solid active material layer).
Claim 7:	 The rejection of claim 7 is as set forth above in claim 1.
The JP ‘550 combination does not disclose that the solid electrolyte layer includes a third thickness portion having a third thickness larger than the first thickness and smaller than the second thickness, and 
the third thickness portion is located at a position facing the second active material layer or on the first active material layer.
JP ‘550 discloses in another embodiment shown e.g. in Figure 3 (reproduced below) 

    PNG
    media_image2.png
    381
    958
    media_image2.png
    Greyscale


disclose that the solid electrolyte layer includes a third thickness portion having a third thickness larger than the first thickness and smaller than the second thickness, and 
the third thickness portion is located at a position facing the second active material layer or on the first active material layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid electrolyte as taught by JP ‘550.
One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte layer that would prevented contact between the electrodes, thus preventing short circuit.


Examiner Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729